NO.
12-07-00074-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: WAYNE ERNEST
BARKER,         §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            In this
original proceeding, Wayne Ernest Barker seeks a writ of mandamus compelling
Respondent Sharen Hamilton, grievance coordinator at the Hodge/Skyview Units
Complex, to refrain from hindering his access to the grievance process.
            A court of
appeals has the authority to issue writs of mandamus against a judge of a
district or county court in the court of appeals district or a district judge
acting as a magistrate at a court of inquiry under chapter 52 of the code of
criminal procedure.  Tex. Gov’t Code Ann. § 22.221(b)
(Vernon 2004).  Additionally, a court of
appeals has the authority to issue all other writs necessary to enforce its
jurisdiction.  Id. §
22.221(a).  Respondent is a prison
official.  Therefore, in order for
Respondent to fall within our jurisdictional reach, it must be established that
issuance of the writ of mandamus against her is necessary to enforce our
jurisdiction.  See id.; In
re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig.
proceeding).  Barker has not demonstrated
that the exercise of our mandamus authority against Respondent is necessary to
enforce our jurisdiction.  Consequently,
we have no authority to issue a writ of mandamus.  Accordingly, the petition for writ of
mandamus is dismissed for want of jurisdiction.
Opinion delivered February
21, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(PUBLISH)